Title: From Benjamin Franklin to William Strahan, 28 March 1763
From: Franklin, Benjamin
To: Strahan, William


My dear Friend
Philada. March 28. 1763
I have received your Favours of Oct. 20 and Nov. 1 by my Son, who is safely arrived with my new Daughter. I thank you for your Friendly Congratulations on his Promotion. I am just return’d from a Journey I made with him thro’ his Government, and had the Pleasure of seeing him every where receiv’d with the utmost Respect and even Affection by all Ranks of People. So that I have great Hopes of his being now comfortably settled.
As to myself, I mention’d to you in a former Letter, that I found my Friends here more numerous and as hearty as ever. It had been industriously reported, that I had lived very extravagantly in England, and wasted a considerable Sum of the Publick Money which I had received out of your Treasury for the Province; but the Assembly, when they came to examine my Accounts and allow me for my Services, found themselves Two Thousand two hundred and fourteen Pounds 10s. 7d. Sterling in my Debt; to the utter Confusion of the Propagators of that Falshood, and the Surprize of all they had made to believe it. The House accordingly order’d that Sum to be paid me, and that the Speaker should moreover present me with their Thanks for my Fidelity, &c. in transacting their Affairs.
I congratulate you on the glorious Peace your Ministry have made, the most advantageous to Britain, in my Opinion, of any your Annals have recorded. As to the Places left or restor’d to France, I conceive our Strength will now soon increase to so great a degree in North America, that in any future War we may with ease reduce them all; and therefore I look on them as so many Hostages or Pledges of good Behaviour from that perfidious Nation. Your Pamphlets and Papers therefore that are wrote against the Peace with some Plausibility, give one Pleasure, as I hope the French will read them, and be persuaded they have made an excellent Bargain.
I rejoice with you and Mrs. Strahan, on Rachey’s safe Delivery, and wish you much Happiness in your Grand Daughter. My little Family is now altogether, and join in every good Wish for you and yours. Remember me affectionately to every one of them, and particularly to my Peggy.
I do not forget any of your Reasons for my Return to England. The Hint you add in your last, is good and wise; it could not have been wiser or better if you had drank ever so much Madeira. It is however, impossible for me to execute that Resolution this ensuing Summer, having many Affairs first to arrange; but I trust I shall see you before you look much older.
In the mean time, be happy; and make me happy by often letting me hear that you are so. I shall ever be, with the utmost Esteem and Affection, My dear Friend, Yours most sincerely
B Franklin


I wrote to you per Capt. Friend soon after my Arrival and since via Bristol.
Mr. Strahan
 [Addressed:] To / Mr William Strahan / Printer / in Newstreet, Shoe Lane / London / via N York / per Pacquet
